             Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MENTOR ABI, LLC, d/b/a                    §
NEURORESTORATIVE TEXAS                    §
                                          §
        Plaintiff,                        §
                                          §
V.                                        §        Case No. 5:21-CV-50
                                          §
UNITED HEALTHCARE                         §
INSURANCE COMPANY                         §
                                          §
        Defendant.                        §

                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Mentor ABI, LLC d/b/a Neurorestorative Texas, Plaintiff herein,

and file this Original Complaint, complaining of Defendant, United Healthcare Insurance

Company and for cause of action would show the Honorable Court the following:

                                              I.

                                          Parties

        1.       Plaintiff, Mentor ABI, LLC d/b/a Neurorestorative Texas (hereinafter

referred to as “Mentor” or “Plaintiff”), is a licensed Texas health care provider located in

Bexar County Texas and that is owned and operated by Mentor ABI, LLC. Mentor is a

Limited Liability Corporation incorporated in Delaware that owns and operates facilities

throughout Texas including the Plaintiff in this lawsuit, which is located in San Antonio,




Plaintiff’s Original Complaint                                                        Page 1
               Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 2 of 15




Texas.        Plaintiff’s principal place of business is located in Bexar County and San

Antonio, which is within the Western District of Texas.

         2.       Defendant, United Healthcare Insurance Company, (hereinafter referred to

as “UHC”) is in the business of providing and/or administering medical and health

insurance plans and is licensed to do business in the state of Texas. Defendant, UHC, is a

Connecticut corporation and may be served with process by serving its registered agent

for service, CT Corporation System at 1999 Bryan, Suite 900, Dallas, Texas 75201.

                                                II.

                                 JURISDICTION AND VENUE


         3.       This case is within the subject matter jurisdiction of this Court pursuant to

28 USC § 1332 (diversity of citizenship). Venue is proper and appropriately established

in this Court under 28 USC § 1391(b)(2), as the services provided by the Plaintiff to

UHC members was provided in San Antonio, Texas, Defendant conducts a substantial

amount of business in this Federal District, and a substantial part of the events, acts or

omissions that gave rise to the claims herein occurred in San Antonio and this Federal

District.


                                               III.

                    INTRODUCTION AND FACTUAL BACKGROUND


         4.       The Plaintiff is a post-acute care, intensive, neurological rehabilitation

facility that treats inter alia patients with acquired brain injuries. UHC is in the business



Plaintiff’s Original Complaint                                                           Page 2
             Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 3 of 15




of providing, issuing and/or administering medical and health care coverage to groups

and/or individuals including Texas residents.          Plaintiff provides very specialized

rehabilitation services to UHC members throughout the state of Texas.

        5.       This lawsuit concerns medical claims for services provided to eight (8)

patients that had health insurance coverage through a health plan either issued or

administered by UHC. For the purpose of the patients’ privacy rights, names will not be

included in this pleading. However and attached hereto is a summary of the claims by

facility with personal health information withheld and redacted. Sufficient information

has previously been provided to Defendant, such that UHC has been duly notified of the

claims made the basis of the suit. After service of process, additional patient information

will be provided to the Defendant for each patient, if necessary.

        6.       The patients made the basis of this lawsuit were all admitted to Plaintiff’s

facility. For each admission, the patient presented with an insurance card showing that he

or she had health coverage under a UHC plan or a plan that was administered by UHC.

The Plaintiff contacted UHC prior to or upon each admission to verify coverage and

benefits for the specialized services being provided to the UHC members.               UHC

represented that each patient had effective coverage for each admission and that benefits

were available and adequate for the medical services to be provided. Furthermore, UHC

preauthorized all of the services for each admission. In reliance and based upon these

representations of available and adequate insurance coverage for the authorized services,




Plaintiff’s Original Complaint                                                         Page 3
             Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 4 of 15




the Plaintiff provided valuable services for each admission with the certain expectation of

payment.

        7.       Currently, UHC and the Plaintiff are party to a preferred provider

agreement, and Plaintiff is an in network provider. However and prior to entering the

current preferred provider agreement, the Plaintiff and UHC operated under a mutual

agreement that the facility would provide services to UHC members at agreed rates that

were referred to as the “Gap Exception” authorization. Access to the high level of care

provided by the Plaintiff and other Mentor facilities in Texas for post-acute neuro

rehabilitation is limited geographically and statewide. As a result, the Plaintiff’s facility

is often the only provider that is staffed and equipped to provide the necessary level of

care required by UHC members (and other Texas patients) that have incurred serious

brain injury. When a UHC member presented to or sought treatment from the Plaintiff,

Mentor would contact UHC to ensure that coverage and benefits were available.

Likewise, the Plaintiff would contact UHC to seek Gap Exception authorizations for the

necessary care, whether the plan providing coverage was a fully funded individual plan or

a self funded group plan. With that authorization, the parties agreed that the facility

would be paid agreed rates for the approved medical care provided to the UHC member.

The agreed rates between UHC and the facilities were based on a per diem

reimbursement methodology. Inpatient and transitional services for acquired brain injury

(“ABI”) services were agreed to be paid at a rate of $975.00 per day. Outpatient and

therapy services for ABI were agreed to be paid at $525.00 per day. The agreed rates for




Plaintiff’s Original Complaint                                                         Page 4
             Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 5 of 15




these valuable services provided to UHC members were significantly less than the

facilities’ usual and customary charges. Thus, UHC verified coverage was available for

each member, authorized the services to be provided, and the facility provided the care

with the certain expectation that the care would be reimbursed and paid as agreed to by

UHC.

        8.       The Plaintiff provided the authorized medical services to UHC members

and submitted the claims to UHC for payment. As reflected on Exhibit 1, UHC has paid

nothing or has underpaid as otherwise agreed. Most claims were simply underpaid and

the agreed rates for the services were not honored by UHC. Some claims were denied for

an alleged lack of authorization or for the claims being “out of network”, even though

each admission and service was authorized and UHC verified the services would be

covered under the agreements between the parties. UHC simply failed to process and pay

the preauthorized services under the Gap Exception and the governing rates. Exhibit 1

reflects services provided to UHC members, the billed charges, the contracted amount

due and owed, the amount actually paid and the variance due and owed for each claim.

        9.       At all times relevant hereto, only UHC was in the position to provide

accurate information regarding each of the insured patient’s insurance coverage at the

time of each admission. The Plaintiff relied on the representations of insurance coverage

and authorizations provided by UHC when admitting the patients and providing costly

services and with expectation that the claims would be paid by UHC as agreed. Plaintiff




Plaintiff’s Original Complaint                                                     Page 5
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 6 of 15




has been damaged as a result of UHC underpaying the claims and/or refusing to pay

claims altogether.

        10.      At all times relevant hereto, the Plaintiff and UHC entered into agreements

that the services provided to UHC members would be reimbursed and paid at the agreed

Gap Exception rates. Thus, Plaintiff agreed to treat UHC members, and UHC in turn

agreed that the medical services would be paid in accordance with the terms of the

agreement. Thus, the claim processing, adjudication and payment of the claims made the

basis of this lawsuit are expressly governed by agreements or case agreements with UHC,

as well as the statutory obligations and requirements set forth in the Texas Insurance

Code.

        11.      As shown on Exhibit 1, Plaintiff treated eight (8) UHC members and this

disputes relates to unpaid or underpaid claims totaling 14 claims. The total usual and

customary charges for all of those services and claims are $178,050.00. The expected

and agreed reimbursement for those services and all claims for this facility provided to

these members is $83,200.00. To date, UHC has paid only $58,203.75. As a result, the

monies that remain due and owed for these claims had UHC paid the claims correctly and

timely is $24,996.25. However and since UHC failed to pay Plaintiff timely and as

agreed, Plaintiff seeks the balance of the facility’s usual and customary charges in the

amount of $119,846.25.




Plaintiff’s Original Complaint                                                        Page 6
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 7 of 15




                                              IV.
                                   CAUSES OF ACTION


        A)       Breach of Contract


        12.      Plaintiff alleges and incorporates herein by reference paragraphs 4 through

11 above.


        13.      For the UHC members identified on Exhibit 1, UHC has underpaid and/or

failed to pay for the medical services provided as agreed. UHC is obligated to pay the

agreed per diem rates for services provided to UHC members. UHC verified that the

services were covered and benefits were available and authorized the services under the

parties Gap Exception agreement. The services were provided with the expectation of

payment pursuant to the parties’ agreement.          However, UHC has paid nothing or

underpaid contrary to the parties’ agreement. As set forth on Exhibit 1 and after all

payments and offsets, the claims remain underpaid in the total amount of $24,996.25. As

a result, UHC’s acts and omissions constitute a material breach of its contractual

obligations and agreement with Plaintiff. Further and as a result of failing to timely and

correctly pay the claims as agreed, UHC has waived any right to the agreed upon

discounted and contractual rates. Therefore, Plaintiff seeks the balance of the facilities’

usual and customary charges for each admission in the total amount of $119,846.25.




Plaintiff’s Original Complaint                                                        Page 7
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 8 of 15




    B. Violations of the Texas Insurance Code through Deceptive and Unfair Trade
       Practices


        14.      Plaintiff alleges and incorporates herein by reference paragraphs 4 through

13 above.


        15.      Plaintiff would show it is the accepted business practice in the healthcare

industry to contact insurers or plan administrators in order to verify coverage for patients

that are being admitted for medical services. Since coverage and benefit information are

entirely within the exclusive control of the plan or its administrator, a provider must rely

on representations of coverage by a plan or its agents or administrator, when deciding

whether to admit and provide costly medical services to a patient. The insurance carrier

and/or the plan administrator know providers will rely on assertions and representations

of coverage and are under a legal duty to reasonably investigate and provide accurate

coverage information.


        16.      UHC represented to Plaintiff that insurance benefits were available for the

medical treatment provided to each of the patients made the basis of this dispute. Indeed,

UHC also expressly agreed to pay per diem rates for the level of services provided by

Plaintiff. The Plaintiff provided the necessary medical treatment to each patient in

reliance on the assertion and representation of available insurance coverage by UHC and

with the certain expectation that the services would be correctly paid as agreed. Plaintiff

and other providers have no way to determine the existence of insurance coverage and


Plaintiff’s Original Complaint                                                        Page 8
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 9 of 15




benefits under an insurance policy, except through the plan and/or its administrators.

This is precisely why a provider contacts a plan or its agents, as was done in this case.

Yet, for some of the admissions and services, UHC has paid nothing at all. For other

patients, UHC underpaid for the services. UHC has failed to correctly pay the claims,

although UHC verified coverage and represented the services were covered under the

plan and that the services were fully authorized under the parties’ Gap Exception

Agreement.


        17.      Plaintiff has been damaged due to these misrepresentations of coverage,

since the medical services and treatment were provided in reliance on said representations

and authorizations of care with the expectation that claims would be paid as agreed.

UHC has also failed to pay properly and timely. The total amount due and owed under

the parties’ agreement is $24,996.25. Likewise and by virtue of the acts and omissions

and misrepresentations complained of herein, UHC has waived any right to any

discounted or agreed reimbursement rates. Thus, the Plaintiff seeks the balance of its

usual and customary charges in the amount of $119,846.25.


        18.      UHC’s conduct in this regard also constitutes deceptive trade practices

pursuant to the Texas Insurance Code, §541.001 et seq. by inter alia misrepresenting the

terms of a policy, misrepresenting a material fact or policy provision relating to coverage

at issue, making an untrue statement of material fact, and making a statement in a manner

that would mislead a reasonably prudent person to a false conclusion of a material fact.




Plaintiff’s Original Complaint                                                       Page 9
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 10 of 15




Thus, Plaintiff seeks treble damages pursuant to §541.001 et seq in the amount of

$359,538.75.


        C.       Violations of the Texas Insurance Code


        19.      Plaintiff alleges and incorporates herein by reference paragraphs 4 through

18 above.

        20.      At all times relevant hereto, Plaintiff and UHC entered agreements whereby

the Plaintiff would provide valuable services to UHC members, and UHC would pay the

Plaintiff the agreed upon rates. As a result, Defendant’s conduct and omissions in

regards to the adjudication and processing of the claims are governed by and in certain

violation of the Texas Insurance Code, §1301.101 et seq. and/or §843.346 et seq. These

sections of the Insurance Code set forth the statutory requirements regarding the prompt

payment, processing and adjudication of provider claims. These statutory provisions also

require insurers to provide accurate coverage information to medical providers, such that

if an insurer or its agent verifies benefits, payment to the medical care provider may not

be denied or reduced for those services. If the insurer determines that the claim is not

payable, the insurer must notify the hospital in writing of the exact reason of the denial

within forty-five (45) days. However and for the claims identified on Exhibit 1, UHC

failed to timely and correctly pay the claims and/or notify the Plaintiff that there were any

coverage or benefit limitations that would otherwise affect the agreed reimbursement.

Rather, UHC verified coverage was available, then denied the claims or underpaid the

claims. UHC is liable for the payment of the medical services provided as a matter of


Plaintiff’s Original Complaint                                                        Page 10
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 11 of 15




law. UHC cannot retract the representations of coverage or otherwise deny or limit

agreed payment after the fact. As a result of the aforementioned violations, the Plaintiff

seeks statutory damages as provided by the Texas Insurance Code, including the balance

of billed charges in the amount of $119,846.25, attorney’s fees and statutory interest.

        21.      At all times relevant hereto, Defendant was either the actual health

insurance plan or acting as the actual agent or ostensible agent of the respective health

plans insuring the patients. Therefore, UHC is liable for the misrepresentations described

above. Further, UHC is liable pursuant to the Texas Insurance Code, which provides the

applicable subchapters govern the plan and entities that contract with an insurer to

process claims and issue verifications.


        D.       Negligence and Negligent Misrepresentations


        22.      Plaintiff alleges and incorporates herein by reference paragraphs 4 through

21 above.


        23.      Plaintiff would show it is the accepted business practice in the healthcare

industry to contact insurers or their administrators and verify coverage for patients being

admitted. Since coverage and benefit information is within the exclusive control of the

insurer or its administrator, providers must rely on representations of coverage by an

insurance carrier or its agents or administrators when deciding to admit a patient.

Insurance carriers and/or the plan administrator know a hospital will rely on assertions of

coverage and are under a statutory and common law duty to reasonably investigate

coverage and provide the hospital with accurate information.


Plaintiff’s Original Complaint                                                       Page 11
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 12 of 15




        24.      In each of these cases, the Plaintiff contacted UHC and the Defendant

verified benefits were available for each UHC member.                Plaintiff provided the

preauthorized medical care based on UHC verifying benefits, authorizing the care and

representing the claims would be paid as agreed. Defendant knew or should have known

whether there was available coverage upon each admission and whether the claims would

or would not be paid as agreed. Yet, UHC has denied claims altogether or underpaid paid

claims.


        25.      In each instance complained of, the information provided to Plaintiff by

UHC was, (a) supplied in the course of business transactions between the parties; (b)

false or materially inaccurate; (c) provided without the exercise of due care or diligence

to insure the truth of the information provided; (d) reasonably relied on to its detriment

by Plaintiff, and; (e) resulted in pecuniary damages to Plaintiff.


        26.      At all times relevant to this action, UHC was acting as the agent of each of

its insureds and/or its other clients which secured health insurance or administrative

services relating to health plans. As such, UHC was acting as agent for its principal with

actual or apparent authority to transact business with third parties, including Plaintiff, on

behalf of all such principals, in turn making those principals either contractually or

vicariously liable for the acts and/or omissions of UHC.


        27.      Defendant has breached its duty to the Plaintiff to provide accurate

information in this regard and by failing to pay for the medical services. As a direct and

proximate cause, Plaintiff has been damaged in the aggregate amount of $119,846.25.


Plaintiff’s Original Complaint                                                        Page 12
              Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 13 of 15




Plaintiff also seeks exemplary damages, as a result of the acts and omissions complained

of herein, to be determined by the trier of fact.


                                                V.


                                     ATTORNEY’S FEES


        28.      Plaintiff has presented the claims for payment to Defendant for the above

mentioned services rendered to UHC members. Defendant has failed to tender payment

of the just amount owed to Plaintiffs before the expiration of thirty (30) days from the

date of demand. Accordingly, Plaintiff is entitled to reasonable attorney’s fees to be

determined by the trier of fact pursuant to Tex. Civ. Prac. & Rem. Code § 38.001, et seq.

as well as Texas Insurance Code §§ 1301.108 and/or 843.343.


                                               VI.


                                       JURY DEMAND


        29.      Plaintiff demands a trial by jury of all issues and causes of action so triable

pursuant to the Federal Rules of Civil Procedure.


                                           PRAYER


        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be

 cited to appear and answer herein, and after a trial on the merits, the Court enter

 judgment against the Defendant as follows:




Plaintiff’s Original Complaint                                                           Page 13
             Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 14 of 15




        1.       Judgment in the amount of $119,846.25, representing the actual damages

                 and economic loss caused by the Defendant;

        2.       Treble damages as allowed by the Texas Insurance Code §541.152 in the

                 amount of $359,538.75;

        3.       All penalties and interest provided for under the Texas Insurance Code;

        4.       Exemplary damages to be determined by the trier of fact;

        5.       Pre-judgment and post-judgment interest as allowed under the law;

        6.       Attorney’s fees to be determined by the trier of fact and costs of court; and

        7.       Such other and further relief to which Plaintiff may show itself justly

                 entitled.

                                             Respectfully submitted,

                                             LAW OFFICES OF P. MATTHEW O’NEIL
                                             6514 McNeil Drive
                                             Bldg. 2, Suite 201
                                             Austin, TX 78729
                                             (512) 473-2002 Telephone
                                             (512) 473-2034 Facsimile


                                             By:    /s/ P. Matthew O’Neil
                                                    P. Matthew O’Neil
                                                    State Bar No. 00795955

                                             ATTORNEY FOR PLAINTIFF,
                                             MENTOR ABI, LLC




Plaintiff’s Original Complaint                                                           Page 14
Case 5:21-cv-00050 Document 1 Filed 01/21/21 Page 15 of 15
